United States Court of Appeals for the Federal Circuit


                                   E R R A T UM

                                    April 18, 2005



Appeal No. 03-1609 Juicy Whip v. Orange Bang

Precedential Opinion

Decided: September 3, 2004

“Change the Conclusion to read as follows:

      For the reasons stated above, we affirm the district court’s denial of enhanced

      damages and attorney fees, vacate the damages award, and remand for further

      proceedings to permit Juicy Whip to attempt to prove lost profits damages in

      excess of reasonable royalty damages, failing which the reasonable royalty

      damages already determined should be reinstated.”